DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.  The restriction requirement is therefore made final.
Claims 1-9 are under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1
two input ports and a discharge port one the mixing valve,
A first end of said portion of said second fluid conductor 
a second end of said portion of said second fluid conductor
an outlet of said second fluid conductor; and
NOTE:  to the extent applicant asserts that these features are shown in the Figures, they must be assigned a reference numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Par. 17 of the published application identifies item 18 as a first heat exchanger in in one instance and as a second heat exchanger in another instance.  Correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract currently recites the purported merits of the invention, one example is “As such, no stratification of potable held in the tank can occur”.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
In the event claim 5 is found to be allowable, claim 8 will be objected to for being a duplicate or a substantial duplicate of claim 5. 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1
a first fluid moving device operable to circulate a first heat transfer fluid, interpreted to mean a compressor;
a second fluid moving device operable to circulate a second heat transfer fluid, interpreted to mean a pump.
a control device operable to control said first fluid moving device to circulate said first heat transfer fluid in said first fluid conductor, said blower and said second fluid, interpreted to mean a controller.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites,
“a heat pump.”  A heat pump typically refers to a system that provides both heating and cooling, usually by reversing a flow of refrigerant in the system.  The elected invention of Figures 2-5 does not provide both heating and cooling capability, thus the meaning of “heat pump” is not clear. 
“(e) a mixing valve comprising two input ports and a discharge port, one of said two input ports fluidly connected to a first end of said portion of said second fluid conductor via a bypass fluid conductor and the other one of said two input ports fluidly connected to a second end of said portion of said second fluid conductor and said discharge port connected to an outlet of said second fluid conductor.”
See the drawing objections.  The office is unable to interpret the claim, in large part because many of the recited features are either not shown or not numbered in the figures and specification.  Submitting a drawing amendment that resolve the drawing objection will possibly resolve this rejection.    
Further, there is one (presumably) port in the mixing valve that appears to function as both an input port and a discharge port.  Fig 5 shows fluid entering the right side of mixing valve (26), i.e. functioning as an input port.  Fig. 2 shows a solid flow line (50) extending from the right end of valve (26) to pump (24), and given the flow direction leaving the pump, fluid must be exiting (i.e. a discharge port) the port. This issue might be resolved by making line (50) a dashed line instead of a solid line (see Fig. 4).   
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0363110 to Suzuki and US 2020/0116438 to Sinha.
Regarding claim 1, Suzuki teaches a heating system comprising:
(a) a first heat exchanger (2, Fig. 1); 
(b) a heat pump comprising a first fluid moving device (compressor 3, par. 15) operable to circulate a first heat transfer fluid in a first fluid conductor, (item 4 is a heat pump reversing valve, 110 is a refrigerant circuit/fluid conductor, par. 13)  
an indoor/outdoor heat exchanger (1), 
a blower operable to supply a stream of fluid (air) over said indoor/outdoor heat exchanger, (8) 
wherein said indoor/outdoor heat exchanger (1) and said first fluid moving device (3) are fluidly connected to said first fluid conductor (110, Fig. 1),
said indoor/outdoor heat exchanger (1) being disposed to transfer heat between said first heat transfer fluid (refrigerant) and said indoor/outdoor heat exchanger (1) whereby heat is transferred between said first heat transfer fluid (refrigerant) and said stream of fluid (air) over said indoor/outdoor heat exchanger;
(c) a tank (51) comprising a bath;
(d) a second fluid moving device (pump 53, par. 36) operable to circulate a second heat transfer fluid (water, par. 13) in a second fluid conductor, wherein said second fluid moving device is fluidly connected to said second fluid conductor and a portion (61, Fig. 1) of said second fluid conductor is disposed through said bath of said tank and said second fluid conductor is not fluidly connected to said tank (pipe 61 enters and exits tank 51), 
wherein said first heat exchanger being disposed to transfer heat between said first heat transfer fluid and said second heat transfer fluid (heat exchanger 2 shows both the refrigerant and water circuits in heat exchange relationship).
 (f) a control device (101, 201, par. 19, par. 27) operable to control said first fluid moving device to circulate said first heat transfer fluid in said first fluid conductor, said blower and said second fluid moving device to circulate said second heat transfer fluid in said second fluid conductor in response to a first hot water demand, (par. 34, hot water is provided when needed to heating apparatus 300). 
said control device being further operable to control said first fluid moving device to circulate said first heat transfer fluid in said first fluid conductor, said blower and said second fluid moving device to circulate said second heat transfer fluid in said second fluid conductor in response to a thermal charging demand of said bath of said tank. (par. 42, coil 61 is a heating device, and 51 is a hot water tank, hot water tanks will periodically need to be charged to obtain or maintain the desired temperature.)  
Suzuki does not teach, 
(e) a mixing valve comprising two input ports and a discharge port, one of said two input ports fluidly connected to a first end of said portion of said second fluid conductor via a bypass fluid conductor and the other one of said two input ports fluidly connected to a second end of said portion of said second fluid conductor and said discharge port connected to an outlet of said second fluid conductor; and said control device being further operable to control said mixing valve to allow mixing of said second heat transfer fluid through said portion of said second fluid conductor and said bypass conductor in response to a second hot water demand and
Sinha (Fig. 12) teaches a mixing valve (1217, Fig. 12) comprising two input ports (“C” and “H”) and a discharge port (facing into sink 1221), 
one of said two input ports (“C”) fluidly connected to a first end of said portion of said second fluid conductor via a bypass fluid conductor (1203 bypasses the tank 1207) and the other one of said two input ports (“H”) fluidly connected to a second end of said portion (1209C) of said second fluid conductor and said discharge port connected to an outlet of said second fluid conductor (discharge port is unnumbered but clearly at an outlet of the pipe)
mixing of said second heat transfer fluid through said portion of said second fluid conductor and said bypass conductor in response to a second hot water demand,
 (The “second hot water demand” is a change in the desired water temperature by the end user.  Regarding the “control device”, which is interpreted to mean a controller, when Sinha is applied to Suzuki, the controller in Suzuki would control mixing of the water.)  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Suzuki, in view of Sinha, in order to provide for the mixing of hot and cold water to provide a greater range of operational control of the system.

Regarding claim 2, Suzuki as modified teaches the heating system of claim 1, wherein said first fluid moving device is a compressor (3), wherein said heat pump further comprises an expansion valve (6) fluidly connected to said first fluid conductor. (Fig. 1).

Regarding claim 3, Suzuki as modified teaches the heating system of claim 1, said portion of said second fluid conductor disposed through said bath of said tank is a heat exchanger being disposed to transfer heat between said bath and said second heat transfer fluid. (see item 61, Fig. 1)

Regarding claim 4, Suzuki as modified teaches the heating system of claim 1, wherein said bath comprises a material selected from the group consisting of water and a phase change material (PCM). (water, par. 42).

Regarding claim 5, Suzuki as modified teaches the heating system of claim 1, further comprising at least one supplementary heating element (60) configured to be disposed within said bath of said tank. (par. 42)

Regarding claim 6, Suzuki as modified teaches the heating system of claim 1, wherein said first heat transfer fluid is a refrigerant. (abstract)

Regarding claim 7, Suzuki as modified teaches the heating system of claim 1, wherein said second heat transfer fluid is water. (par. 4, 5)

Regarding claim 8, Suzuki as modified teaches the heating system of claim 1, further comprising at least one supplementary heating element (60) configured to be disposed within said bath of said tank (par. 42).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0363110 to Suzuki, US 2020/0116438 to Sinha and US 2011/0067422 to Ichishi.
Regarding claim 9, Suzuki as modified teaches the heating system of claim 1, but does not teach, 
further comprising an electric battery configured for storing electric power and powering at least one of said first fluid moving device, said blower, said second fluid moving device, said mixing valve and said control device.
Ichishi teaches a heat pump cycle (par. 217) where the blower is driven by a battery (par. 29).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Ichishi in order to provide a power source that can operate the components when mains power is not available.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763